          Case 1:18-cv-00135-JNP Document 23 Filed 04/25/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH


DONALD BEATTY, an individual,
                                                      ORDER OF DISMISSAL WITH
                         Plaintiff,                         PREJUDICE

v.
                                                           Civil No.: 1:18-cv-00135
DAVIS COUNTY, a political subdivision of
the state of Utah; DANIEL L. YEAMAN, in                  District Judge Jill N. Parrish
his official and individual capacities,                Magistrate Judge Brooke C. Wells

                        Defendants.


       In accordance with the Stipulated Motion to Dismiss with Prejudice signed by all parties

and for good cause appearing, it is hereby ORDERED that Plaintiff’s claims against Defendants

are DISMISSED WITH PREJUDICE pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). The parties are

to bear their own costs and attorneys’ fees.



       DATED April 24, 2019.


                                               BY THE COURT:



                                               Jill N. Parrish
                                               United States District Court
                                               District of Utah
